ORDER

Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil complaint in which he sought to assert a claim for severance pay under 29 U.S.C. § 185, et seq., and 42 *395U.S.C. § 2000, et seq. This case has been referred to a panel of the court pursuant to Rule S4(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff has filed numerous vexatious lawsuits. The district court enjoined plaintiff from filing further vexatious lawsuits, and this court affirmed the injunction. Marbly v. Kay, 238 F.3d 422 (6th Cir.2000). Nonetheless, plaintiff has attempted to file many more lawsuits. See, e.g., Marbly v. City of Southfield, 24 Fed. Appx. 476 (6th Cir.2001).
Here, plaintiff alleged only that he was denied unemployment compensation benefits, and that he now seeks severance pay. However, plaintiff has no claim for severance pay under the cited authorities, nor does any claim otherwise appear to exist. Plaintiff alleged only in a conclusory manner that he was denied equal protection due to his race (African American). Under these circumstances, the district court properly denied plaintiffs petition for leave to file his complaint.
Accordingly, the district court’s order is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.